Name: 87/514/EEC: Council Decision of 28 September 1987 concerning the conclusion of an Additional Protocol to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia
 Type: Decision
 Subject Matter: European construction;  international affairs;  Africa
 Date Published: 1987-10-21

 21.10.1987 EN Official Journal of the European Communities L 297/35 COUNCIL DECISION of 28 September 1987 concerning the conclusion of an Additional Protocol to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia (87/514/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission (1), Having regard to the assent of the European Parliament (2), Whereas the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia (3), signed in Tunis on 25 April 1976, should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Additional Protocol to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 8 of the Protocol (4). Article 3 This Decision shall take effect on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 28 September 1987. For the Council The President B. HAARDER (1) OJ No C 104, 21. 4. 1987, p. 23. (2) Assent delivered on 16 September 1987 (not yet published in the Official Journal). (3) OJ No L 265, 27. 9. 1978, p. 2. (4) The date of entry into force of the Protocol will be published in the Official Journal of the European Communites by the General Secretariat of the Council.